Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 2 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19 and 21 of U.S. Patent No. 11,211,986 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art that in order to perform the method of U.S. Patent 11,211,986 B2, it is necessary to have the complimentary device of the instant application.  U.S. Patent No. 11,211,986 B2, therefore, anticipates the instant application.
Instant application
U.S. Patent No. 11,211,986 B2. 
2. (New) An apparatus for wireless communication, comprising:
   a processor, and memory coupled with the processor, wherein the processor is configured to:
 receive, from a base station, a channel state information (CSI) configuration message, wherein the CSI configuration message indicates a plurality of synchronization signal (SS) blocks for performing channel measurements for CSI and a reporting configuration; perform channel measurements for CSI on the plurality of SS blocks; and 
report, to the base station according to the reporting configuration, a resource indicator for at least one of the plurality of SS blocks based at least in part on the channel measurements.
19. An apparatus for wireless communication at a user equipment (UE), comprising:
 a processor, memory coupled with the processor, the memory and the processor configured to:
 receive, from a base station, a configuration message for a channel state information (CSI) procedure that indicates a plurality of synchronization signal (SS) blocks of an SS burst for performing channel measurements for CSI and a reporting configuration;
 perform channel measurements for CSI on the plurality of SS blocks of the SS burst; and report, to the base station according to the reporting configuration, a resource indicator for at least one of the plurality of SS blocks based at least in part on the channel measurements.
10. (New) The apparatus of claim 2, wherein the reporting configuration
indicates a spatial quasi-colocation indicator for at least one of the plurality of SS blocks, an
indicator of a duration of SS burst that comprises the plurality of SS blocks, or both.
21. The apparatus of claim 19, wherein the reporting configuration comprises a spatial quasi-colocation indicator for at least one of the plurality of SS blocks, an indicator of resources for the plurality of SS blocks, an indicator of a duration of the SS burst, an indicator of antenna ports associated with the plurality of SS blocks, an indicator of a number of SS blocks of the SS burst, an indicator of a channel metric for reporting for the plurality of SS blocks, or a combination thereof.




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 2 , 4-9, 11, 13-15, 17,19-21 rejected under 35 U.S.C. 103 as being unpatentable over Guey et al (US 20160087706)(see IDS) in view of Gaal et al (US 2014/0010131A1) and further in view of Lin et al (US 20180034612)(see ids)
With regards to claim 2, Guey et al discloses an apparatus for wireless communication) (see [0006], A beamforming system synchronization architecture is sought to allow the receiving devices to synchronize to the transmitting devices in time, frequency, and spatial domains in the most challenging situation. In [0051] FIG. 1 illustrates control beams in a beamforming Millimeter Wave (mmWave) cellular network 100 . Beamforming network 100 comprises a base station BS 101 and a user equipment UE 102. ) comprising: 
a Processor (see fig. 2, 233, 213)
and memory  (234, 214) coupled with the processor (233, 213), wherein the processor is configured to: 
receiving from a base station(101), a plurality of synchronization signal (SS) blocks of an SS burst ([0051], Each control beam broadcasts a minimum amount of beam-specific information similar to Master Information Block or System Information Block (MIB or SIB) in LTE. Each beam may also carry UE-specific control or data traffic. Each beam transmits a set of known signals for the purpose of initial time-frequency synchronization, identification of the control beam that transmits the signals, and measurement of radio channel quality for the beam that transmits the signals.
 In [0076], UE 1902 receives and detects four control beam transmissions of CB#1 to CB#4 from BS 1902. In step 1930, UE 1901 selects a control beam, e.g., control beam CB#2 for establishing connection with BS 1902. UE 1901 first performs time and frequency synchronization with BS 1902. Spatial synchronization is achieved after the UE selects the control beam for establishing the connection with the BS. UE 1901 then determines the UL control resources corresponding to the selected control beam CB#2 ); 
performing channel measurements for the plurality of SS blocks ([0051], measurement of radio channel quality for the beam that transmits the signals, [0079], Each control beam transmits a set of known pilot signals for the purpose of initial time-frequency synchronization, identification of the control beam that transmits the pilot signals, and measurement of radio channel quality for the control beam that transmits the pilot signals ); and
reporting, to the base station, according to the reporting configuration a resource indicator for at least one of the plurality of SS blocks based at least in part on the first channel measurements ([0076], In step 1940 (reporting back to BS 1902 based on steps 1920-1940), UE 1901 performs random access (RA) on the UL control resources corresponding to the selected control beam CB#2 for carrying essential information to BS 1902 that is required for connection establishment. Via the random access, the BS is aware of which control beam is preferred by the UE). In 
Guey et al discloses all of the subject matter discussed above, but is not explicit about 
(a) configuration message for a channel state information (CSI) procedure that indicates a plurality of synchronization signal (SS) blocks for performing channel measurement for CSI and 
(b) a reporting configuration 
(i) with regards to items (a) above;
However, Gaal et al in the same endeavor (link communication between a Base station and a User Equipment) discloses in fig. 8, a Base station 802 and a User equipment 804.  In [0085], transmitted signals 810 may be, for example, reference signals or broadcast signals transmitted by base station 802. For instance, the reference signals may include, but are not limited to, one or more of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a common reference signal (CRS), and a channel state information reference signal ( CSI-RS). Other broadcast signals transmitted by base station 802 may include, but are not limited to, signals such as a system information signal, or a paging signal.
In [0094], resource configuring component 816 operates base station 802 to generate and transmit a message 818 to provide UE 804 with information to receive the base station transmissions according to signal pattern 814.
In [0096], UE 804 may include a transmitter component 824 configured to transmit signals 812, e.g. uplink signals, to base station 802(reporting). For example, transmitter component 824 may be configured to transmit signals, including signal burst 815, during DTX period 825, which may be aligned with DRX period 819 of base station 802.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Guey et al astaught by Gaal et al and include a resource configuring component 816 operates base station 802 to generate and transmit a message 818 to provide UE 804 with information to receive the base station transmissions according to signal pattern 814.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Guey et al astaught by Gaal et al and include a resource configuring component 816 operates base station 802 to generate and transmit a message 818 to provide UE 804 with information to receive the base station transmissions according to signal pattern 814 with a reasonable expectation of success, thus increasing the efficiency of the overall network or system (see Gaal et al,[0080] and [0098]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art at the time the invention was made. 
(ii) with regards to item (b) above;
However, Lin et al in the same endeavor (wireless communication), (see abstract, the UE, for reporting channel state information (CSI),  In [0064] In NR multi-antenna schemes, studies on CSI acquisition framework include [0065] CSI reporting schemes [0066] Implicit CSI feedback, see fig.25 block 2515, the UE generates multiple CSIs according to measurements on the at least two CSI-RS resources, wherein at least one CSI corresponds to measurements on more than one CSI-RS resource.  and (block 2520 the UE reports at least one of the generated CSIs. In one embodiment, the number of CSIs reported by the UE could be less than the number of CSI report generated. Furthermore, the base station could restrict which CSI is reported. Alternatively, the UE could select which CSI is reported) and (see claim 9, a method of reporting channel state information (CSI), comprising: a base station configures at least two CSI-RS (Channel State Information-Reference Signal) resources for a UE, wherein each CSI-RS resource is associated with a beam of the base station; and the base station receives a measurement result from the UE, wherein the measurement result is derived from measurements on multiple CSI-RS resources).
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Guey et al astaught by Lin et al and include channel state information (CSI) framework.
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Guey et al astaught by Lin et al and include channel state information (CSI) framework with a reasonable expectation of success, thus provide more reliability for the transmission (see Lin et al, [0091]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art at the time the invention was made. 
With regards to claim 17, the combination of Guey et al, Gaal et al and Lin et al discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor, the memory and the processor configured to ( Guery et al , fig. 2, processor 233,213, memory 234, 214, [0054], Processor 233 processes the received baseband signals and invokes different functional modules to perform features in UE 202. Memory 234 stores program instructions and data 235 to control the operations of UE 202.): receive, from a base station, a configuration message for a channel state information (CSI) procedure that indicates a plurality of synchronization signal (SS) blocks of an SS burst and a reporting configuration according to a CSI framework; perform channel measurements for the plurality of SS blocks; and report, to the base station according to the reporting configuration, a resource indicator for at least one of the plurality of SS blocks based at least in part on the channel measurements ( the rest or the claim recites similar limitations as in claim 1 above, see similar rejection as in claim 1 above).
With regards to claim 4,   the combination of Guey et al , Gaal et al and Lin et al discloses the apparatus of claim 2, wherein the channel measurements comprise a reference signal receive power (RSRP), a signal to interference plus noise ratio (SINR), or both ( see Lin et al, abstract, [0072], SINR,  a UE being configured with at least two CSI-RS (Channel State Information-Reference Signal) resources. In addition, the method includes the UE performing measurements on the at least two CSI-RS resources. The method also includes the UE generating multiple CSIs according to measurements on the at least two CSI-RS resources, wherein at least one CSI corresponds to measurements on more than one CSI-RS resource. The method further includes the UE reporting at least one of the generated CSIs)
With regards to claim 5,   the combination of Guey et al , Gaal et al and Lin et al discloses the apparatus of claim 2, wherein to receive the CSI configuration message, the processor is configured to: receive radio resource control (RRC) signaling comprising the CSI configuration message( see Lin et al fig. 25, CSIs)

With regards to claim 6,   the combination of Guey et al , Gaal et al and Lin et al discloses the apparatus of claim 2, wherein the reporting configuration comprises an indicator of resources for the plurality of SS blocks, an indicator of a number of SS blocks, an indicator of a channel metric for reporting for the plurality of SS blocks, or a combination thereof. ( see Gaal et al, in fig. 8, a Base station 802 and a User equipment 804.  In [0085], transmitted signals 810 may be, for example, reference signals or broadcast signals transmitted by base station 802. For instance, the reference signals may include, but are not limited to, one or more of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a common reference signal (CRS), and a channel state information reference signal ( CSI-RS). Other broadcast signals transmitted by base station 802 may include, but are not limited to, signals such as a system information signal, or a paging signal.

With regards to claim 7,   the combination of Guey et al , Gaal et al and Lin et al discloses the apparatus of claim 2, wherein to report the resource indicator, the processor is configured to: report two or more resource indicators, the two or more resource indicators comprising the resource indicator for at least one of the plurality of SS blocks. ( see Gaal et al, in fig. 8, a Base station 802 and a User equipment 804.  In [0085], transmitted signals 810 may be, for example, reference signals or broadcast signals transmitted by base station 802. For instance, the reference signals may include, but are not limited to, one or more of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a common reference signal (CRS), and a channel state information reference signal ( CSI-RS). Other broadcast signals transmitted by base station 802 may include, but are not limited to, signals such as a system information signal, or a paging signal.

With regards to claim 8,   the combination of Guey et al , Gaal et al and Lin et al discloses the apparatus of claim 7, wherein the processor is further configured to: report, to the base station according to the reporting configuration and based at least in part on the channel measurements, a reference signal receive power (RSRP) associated with each of the two or more resource indicators. ( Guey et al ,[0076], In step 1940 (reporting back to BS 1902 based on steps 1920-1940), UE 1901 performs random access (RA) on the UL control resources corresponding to the selected control beam CB#2 for carrying essential information to BS 1902 that is required for connection establishment. Via the random access, the BS is aware of which control beam is preferred by the UE).

With regards to claim 9,   the combination of Guey et al , Gaal et al and Lin et al discloses the apparatus of claim 2, wherein the channel measurements comprise a channel quality indicator (CQI) ( see Lin et al , fig. 19A, sub-band CQI)
With regards to claim 11,   the combination of Guey et al , Gaal et al and Lin et al discloses an apparatus for wireless communication, comprising: a processor, and memory coupled with the processor, wherein the processor is configured to: receive, from a base station, a channel state information (CSI) configuration message, wherein the CSI configuration message indicates a plurality of synchronization signal (SS) blocks for performing channel measurements for CSI and a reporting configuration; perform channel measurements for CSI on the plurality of SS blocks; and report, to the base station according to the reporting configuration (  see similar rejection as in claim 2 above), 
a reference signal receive power (RSRP) or a signal to interference plus noise ratio (SINR) associated with at least one of the plurality of SS blocks based at least in part on the channel measurements. ( see Lin et al, abstract, [0072], SINR,  a UE being configured with at least two CSI-RS (Channel State Information-Reference Signal) resources. In addition, the method includes the UE performing measurements on the at least two CSI-RS resources. The method also includes the UE generating multiple CSIs according to measurements on the at least two CSI-RS resources, wherein at least one CSI corresponds to measurements on more than one CSI-RS resource. The method further includes the UE reporting at least one of the generated CSIs)

With regards to claim 13,   the combination of Guey et al , Gaal et al and Lin et al discloses the apparatus of claim 11, wherein to receive the CSI configuration message, the processor is configured to: receive radio resource control (RRC) signaling comprising the CSI configuration message.( see similar rejection as in claim 5)
With regards to claim 14,   the combination of Guey et al , Gaal et al and Lin et al discloses the apparatus of claim 11, wherein the reporting configuration comprises an indicator of resources for the plurality of SS blocks, an indicator of a number of SS blocks, an indicator of a channel metric for reporting for the plurality of SS blocks, or a combination thereof( see similar rejection as in claim 6)
With regards to claim 15,   the combination of Guey et al , Gaal et al and Lin et al discloses the apparatus of claim 11, wherein the processor is further configured to: report, to the base station according to the reporting configuration, a channel quality inicator (CQI) assocaited with at least one of the plurality of SS blocks based at least in part on the channel measurements( see similar rejection as in claim 9 above).
With regards to claim 17,   the combination of Guey et al , Gaal et al and Lin et al discloses the apparatus for wireless communication, comprising: a processor, and memory coupled with the processor, wherein the processor is configured to: receive, from a base station, a channel state information (CSI) configuration message, wherein the CSI configuration message indicates a plurality of synchronization signal (SS) blocks for performing channel measurements for CSI and a reporting configuration; perform channel measurements for CSI on the plurality of SS blocks; and report, to the base station according to the reporting configuration, a resource indicator for at least one of the plurality of SS blocks based at least in part on the channel measurements ( see similar rejection as in claim 2 above) , wherein the reporting occurs periodically, semi-persistently, or aperiodically as identified by the reporting configuration.( see Lin et al fig. 7 and 8, aperiodic CSI)
With regards to claim 19,   the combination of Guey et al , Gaal et al and Lin et al discloses the apparatus of claim 17, wherein to receive the CSI configuration message, the processor is configured to: receive radio resource control (RRC) signaling comprising the CSI configuration message( see similar rejection as in claim 5).
With regards to claim 20,   the combination of Guey et al , Gaal et al and Lin et al discloses the apparatus of claim 17, wherein the channel measurements comprise a reference signal receive power (RSRP), a signal to interference plus noise ratio (SINR), or both.( see similar rejection as in claim 4)
With regards to claim 21,   the combination of Guey et al , Gaal et al and Lin et al discloses the apparatus of claim 17, wherein the reporting configuration comprises an indicator of resources for the plurality of SS blocks, an indicator of a number of SS blocks, an indicator of a channel metric for reporting for the plurality of SS blocks, or a combination thereof.( see similar rejection as in claim 6)
6.	Claims 10  and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Guey et al (US 20160087706)(see IDS) and Gaal et al (US 2014/0010131A1) in view of Lin et al (US 20180034612)(see ids) as applied in claim 2 above and further in view of Kang et al (US 9882692)(see ids).
With regards to claim 10,  the combination of Guey et al , Gaal et al and Lin et al discloses all of the subject matter discussed above, but  are not explicit about the apparatus of claim 2, wherein the reporting configuration indicates a spatial quasi-colocation indicator for at least one of the plurality of SS blocks, an indicator of a duration of the SS burst, comprises  the plurality of SS blocks, or both.
However, Kang et al discloses (see tittle, configuring QCL between antenna ports for massive MIMO in a wireless communication system, see col.1,. lines 18-23, a method and apparatus for configuring Quasi Co-Location (QCL) between antenna ports to implement massive Multiple Input Multiple Output (MIMO) in a wireless communication system).
Kang et al discloses in (col.2, lines 18-20, a method and apparatus for configuring Quasi Co-Location (QCL) between antenna ports to implement massive Multiple Input Multiple Output (MIMO) in a wireless communication system. In FIG. 16, the eNB indicates to the UE that 8 CSI-RS antenna ports of CSI-RS resource #0 are quasi co-located with 8 CSI-RS antenna ports of CSI-RS resource #1. In addition, the eNB may indicate to the UE that CSI-RS resource #2 is not quasi co-located with CSI-RS resource #0 and CSI-RS resource #1.
Therefore, it would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Guey et al astaught by Lin et al and include the method of claim 1, wherein the first feedback resource set configuration comprises a spatial quasi-colocation indicator for at least one of the plurality of SS blocks, an indicator of resources for the plurality of SS blocks, an indicator of a duration of the SS burst, an indicator of antenna ports associated with the plurality of SS blocks, an indicator of a number of SS blocks of the SS burst, an indicator of a channel metric for reporting for the plurality of SS blocks, or a combination thereof. 
Rationale: Some teaching, suggestion, or motivation in the prior art thatwould have led one of ordinary skill to modify the prior art reference or tocombine prior art reference teachings to arrive at the claimed invention 
To reject a claim based on this rationale, Office personnel must resolve theGraham factual inquiries. Then, Office personnel must articulate the following: 
(1) a finding that there was some teaching, suggestion, or motivation, either inthe references themselves or in the knowledge generally available to one of ordinaryskill in the art, to modify the reference or to combine reference teachings; 
(2) a finding that there was reasonable expectation of success; and 
(3) whatever additional findings based on the Graham factual inquiries may benecessary, in view of the facts of the case under consideration, to explain a conclusionof obviousness. 
In this case: 
It would have been obvious to one of ordinary skill in the art before theeffective filing date of the claimed invention to modify the invention of Guey et al Lin et al  as taught by Kang et al and include the method of claim 1, wherein the first feedback resource set configuration comprises a spatial quasi-colocation indicator for at least one of the plurality of SS blocks, an indicator of resources for the plurality of SS blocks, an indicator of a duration of the SS burst, an indicator of antenna ports associated with the plurality of SS blocks, an indicator of a number of SS blocks of the SS burst, an indicator of a channel metric for reporting for the plurality of SS blocks, or a combination thereof with a reasonable expectation of success, thus provide more reliability for the transmission (see Kang et al, [0091]). 
Therefore, the claimed subject matter would have been obvious to a personhaving ordinary skill in the art at the time the invention was made. 
With regards to claim 16,   the combination of Guey et al , Gaal et al and Lin et al discloses the apparatus of claim 11, wherein the reporting configuration indicates a spatial quasi-colocation indicator for at least one of the plurality of SS blocks, an indicator of a duration of an SS burst that comprises the plurality of SS blocks, or both ( see similar rejection as in claim 10 above).




Allowable Subject Matter
7. Claims 3, 12, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.The following is a statement of reasons for the indication of allowable subject matter:  none of the prior arts cited alone or in combination provides the motivation to teach the limitations as recited in claims 3, 12, 18
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        September 20, 2022